[Cite as State v. Edwards, 2012-Ohio-4443.]




                          IN THE COURT OF APPEALS OF OHIO
                             SECOND APPELLATE DISTRICT
                                  GREENE COUNTY

STATE OF OHIO                                      :
                                                   :     Appellate Case No. 2012-CA-7
        Plaintiff-Appellee                         :
                                                   :     Trial Court Case No. 05-CR-332
v.                                                 :
                                                   :
JOSHUA D. EDWARDS                                  :     (Criminal Appeal from
                                                   :     (Common Pleas Court)
        Defendant-Appellant                        :
                                                   :
                                               ...........

                                              OPINION

                          Rendered on the 28th day of September, 2012.

                                               ...........

STEPHEN K. HALLER, Atty. Reg. #0009172, by ELIZABETH A. ELLIS, Atty. Reg.
#0074332, Greene County Prosecutor’s Office, 61 Greene Street, Xenia, Ohio 45385
      Attorney for Plaintiff-Appellee

CHRISTOPHER TILL, Atty. Reg. #0086486, Post Office Box 723, Yellow Springs, Ohio
45387
      Attorney for Defendant-Appellant

                                              .............

FAIN, J.

        {¶ 1}     Defendant-appellant Joshua Edwards appeals from his convictions for

Trafficking In Cocaine, Aggravated Possession of Drugs, and Possession of Criminal Tools
                                                                                          2


and the imposition of a seven-year sentence along with post-release control. Edwards

contends that the trial court’s use of “which with” in its judgment entry, instead of “with,”

was a gross clerical error that rendered the entry incoherent with regard to whether the

post-release control in Counts II and III was mandatory. Furthermore, since his prison term

has been completed, Edwards contends that the trial court cannot correct the judgment entry,

and he cannot be subjected to post-release control.

       {¶ 2}    We conclude that the trial court’s judgment entry is clear that the

post-release control in Counts II and III is mandatory. Therefore, the sentencing entry does

not need to be corrected. Accordingly, the judgment of the trial court is Affirmed.



                                I. Course of the Proceedings

       {¶ 3}    On May 12, 2005, a Greene County Grand Jury indicted Joshua Edwards on

one count of Trafficking in Cocaine, a felony of the fourth degree in violation of R.C.

2925.03(A)(1), two counts of Trafficking in Cocaine, felonies of the second degree in

violation of R.C. 2925.03(A)(1), one count of Aggravated Possession of Drugs, a felony of

the fifth degree in violation of R.C. 2925.11(A), and one count of Possession of Criminal

Tools, a felony of the fifth degree in violation of R.C. 2923.24(A). Dkt. 1.

       {¶ 4}    Edwards pled guilty to all counts as charged in the indictment in exchange

for an agreement with the State to a seven-year stipulated sentence with all seven years being

mandatory time. Dkt. 23. On July 29, 2005, the trial court sentenced Edwards to seven

years in prison and:

               * * * further notified the defendant that post release control is
                                                                                                                                        3


           mandatory in this case up to a maximum of 3 years, as well as the

           consequences for violating conditions of post release control imposed by the

           Parole Board under Revised Code Section 2967.28.                                         The Defendant is

           ordered to serve as part of this sentence any term of post release control

           imposed by the Parole Board, and any prison term for violation of that post

           release control. Dkt. 25.

           {¶ 5}       On June 27, 2011, the State filed a Motion to Correct Post Release Control.

According to the State, pursuant to R.C. 2929.191 and State v. Singleton, 124 Ohio St.3d

173, 2009-Ohio-6434, 920 N.E.2d 958, 1 “since Defendant was sentenced prior to the

effective date of that statute, the State requests a de novo sentencing hearing to be held with

Defendant present by video conferencing for the purpose of correcting the judgment of

conviction specifically as to post release control.” The State asked the court to “provide

correct notice of the term(s) of post release control to be imposed in this case prior to

Defendant’s release from the institution on May 1, 2012.” Dkt. 42.

           {¶ 6}       The trial court held a de novo sentencing hearing on December 15, 2011.

At this hearing, the trial court advised Edwards, in part: “The Court will also advise you

that in regard to Count I and Count IV, post-release control is optional for a period of three

years and in Count II and Count III, post-release control is mandatory for a period of three

years.” Transcript of Sentencing, pp. 7-8.

           {¶ 7}       In its judgment entry, (Dkt. 45) the trial court stated, in part:

           1
                “For criminal sentences imposed prior to July 11, 2006, in which a trial court failed to properly impose postrelease control, trial
courts shall conduct a de novo sentencing hearing in accordance with decisions of the Supreme Court of Ohio.” Singleton, at paragraph
one of the syllabus.
                                                                                 4




       As part of this sentence, defendant is advised that upon the completion

of the prison term, the defendant is subject to supervision under POST

RELEASE CONTROL (PRC) as follows:

       Count I:         a violation of O.R.C.

                               §2925.03(A)(1),

                               Trafficking        in

                               Cocaine, a felony

                               of     the     fourth

                               degree         which

                               with         optional

                               Post         Release

                               Control for up to

                               3 years;

       Count II: a violation of O.R.C. §2925.03(A)(1), Trafficking in

Cocaine, a felony of the second degree which with mandatory Post Release

Control for 3 years;

       Count III:      a violation of O.R.C. §2925.03(A)(1), Trafficking in

Cocaine, a felony of the second degree which with mandatory Post Release

Control for 3 years;

       Count IV: a violation of O.R.C. §2925.11(A)(1), Aggravated

Possession of Drugs, a felony of the fifth degree with optional Post Release
                                                                                                   5


             Control for up to 3 years[.] (Bold emphasis sic, underline emphasis added.)

             {¶ 8}    From the trial court’s judgment entry, Edwards appeals.



                       II. The Judgment Entry Clearly States The Length and

                              Mandatory Nature of Post-Release Control

             {¶ 9}    Edwards’s sole assignment of error states:

             THE     TRIAL      COURT      PLAINLY       ERRED      TO    THE     PREJUDICE        OF

      DEFENDANT-APPELLANT WHEN IT RE-SENTENCED HIM TO POST-RELEASE

      CONTROL, BUT FAILED TO PROPERLY JOURNALIZE THE POST-RELEASE

      CONTROL IN ITS JUDGMENT ENTRY.

       {¶ 10}         “Post-release control” involves a period of supervision by the Adult Parole

Authority after an offender’s release from prison that includes one or more post-release control

sanctions imposed under R.C. 2967.28. R.C. 2967.01(N). “[A]mong the most basic requirements of

post-release control notification per R.C. 2967.28 and the Ohio Supreme Court’s existing precedent is

that the court must both notify the offender of the length of the term of post-release control that applies

to his conviction(s) and incorporate that notification into its journalized judgment of conviction

pursuant to Crim.R. 32(C).” State v. Terry, 2d Dist. Darke No. 2009CA05, 2010-Ohio-5391, ¶ 15,

citing State v. Bloomer, 122 Ohio St.3d 200, 2009-Ohio-2462, 909 N.E.2d 1254, ¶ 69. Post-release

control is “mandatory for some offenders and is imposed at the discretion of the Parole Board for

others.” R.C. 2967.28(B); State v. Martello, 97 Ohio St.3d 398, 2002-Ohio-6661, 780 N.E.2d 250, ¶

11.

             {¶ 11} When a trial court does not impose post-release control in accordance with
                                                                                            6


statutorily mandated terms, that portion of the sentence is void. State v. Renner, 2d Dist.

Montgomery No. 24019, 2011-Ohio-502, ¶ 17, citing Bloomer at ¶ 69, 71, and State v.

Fischer, 128 Ohio St.3d 92, 2010-Ohio-6238, 942 N.E.2d 332, ¶ 30.               Language that

“appears to allow the parole board discretion to impose less than [the mandatory term] of

post-release control” does not conform to the statutory mandates, rendering that portion of

the sentence void. State v. Gonzalez, 9th Dist. Lorain No. 09CA9528, 2009-Ohio-5759,

¶ 8-9 (wherein the trial court imposed post-release control for “up to a maximum of five

years” when five years was mandatory). See also, Renner at ¶ 3 and State v. Pointer, 193

Ohio App.3d 674, 2011-Ohio-1419, 953 N.E.2d 853, ¶ 3 (2d Dist.) (wherein the trial court

stated that the defendant “will/may serve a period of postrelease control under the

supervision of the parole board,” when the term was mandatory).

       {¶ 12} Edwards contends that the trial court’s use of “which with” in its sentencing

entry rendered the sentencing entry “incoherent” with regard to whether the terms of

post-release control in Counts II and III were mandatory.         According to Edwards, the

incoherency resulting from the use of “which with” required the trial court to correct its

judgment entry through a nunc pro tunc entry. Furthermore, Edwards contends that the trial

court’s failure to issue such an entry before his release from prison bars the imposition of any

post-release control. We do not agree.

       {¶ 13} It is undisputed that the trial court notified Edwards at the de novo

sentencing hearing of the proper terms of post-release control. The trial court explained to

Edwards that he is subject to an optional term of up to three years of post-release control

with respect to each of Counts I and IV and to a mandatory term of three years of
                                                                                         7


post-release control with respect to each of Counts II and III.

       {¶ 14}    As we noted, supra, the trial court provided for the following post-release

control in its judgment entry:

                Count I:         a violation of O.R.C.

                                       §2925.03(A)(1),

                                       Trafficking        in

                                       Cocaine, a felony

                                       of     the     fourth

                                       degree         which

                                       with         optional

                                       Post         Release

                                       Control for up to

                                       3 years;

                Count II: a violation of O.R.C. §2925.03(A)(1), Trafficking in

       Cocaine, a felony of the second degree which with mandatory Post Release

       Control for 3 years;

                Count III:    a violation of O.R.C. §2925.03(A)(1), Trafficking in

       Cocaine, a felony of the second degree which with mandatory Post Release

       Control for 3 years;

                Count IV: a violation of O.R.C. §2925.11(A)(1), Aggravated

       Possession of Drugs, a felony of the fifth degree with optional Post Release

       Control for up to 3 years[.] (Bold emphasis sic, underline emphasis added.)
                                                                                              8


         {¶ 15} In this judgment entry, the trial court made it clear that the post-release

control for Counts II and III was three years and that it was mandatory. We agree that it

would have been preferable to not include the word “which” immediately before the phrase

“with mandatory Post Release Control for 3 years.” The word “which” appears to have

been copied and pasted from earlier in the judgment entry where the trial court stated the

terms of imprisonment. Regardless of how “which” ended up in the post-release control

portion of the judgment entry, the inclusion of “which” did not fundamentally alter the

post-release control provisions in the judgment entry. Rather, the use of “mandatory” when

referring to Counts II and III made it clear that the three years of post-release control were

mandatory with respect to Counts II and III. In contrast, the use of “optional” and “up to 3

years” in Counts I and IV made it clear that the post-release control in Counts I and IV was

not mandatory and could be for less than three years. In short, the post-release control

provisions in the judgment entry are legally correct and are consistent with the explanation

given by the trial court at the December 15, 2011 de novo sentencing hearing.

         {¶ 16} The cases cited by Edwards in his appellate brief involve situations where

the trial court either failed to explain the terms of the post-release control to defendant at the

sentencing hearing or incorrectly stated the terms of post-release control in the judgment

entry.   Neither occurred in this case.      Rather, the judgment entry in the present case

correctly states that Edwards was subject to a mandatory term of three years of post-release

control on Counts II and III. Therefore, the judgment entry does not need to be corrected,

and Edwards continues to be subject to post-release control following the completion of his

prison sentence. Edwards’s sole assignment of error is overruled.
                                                                                    9


                                   III. Conclusion

       {¶ 17} Edwards’s sole assignment of error having been overruled, the judgment of

the trial court is Affirmed.

                                    .............

DONOVAN and HALL, JJ., concur.


Copies mailed to:

Stephen K. Haller
Elizabeth A. Ellis
Christopher Till
Hon. Stephen Wolaver